


Exhibit 10.20

 

TYCO INTERNATIONAL LTD.

2004 STOCK AND INCENTIVE PLAN

(AMENDED AND RESTATED AS OF MAY 10, 2007)

 

ARTICLE I

 

PURPOSE

 

1.1     Purpose. The purposes of this Tyco International Ltd. 2004 Stock and
Incentive Plan (the “Plan”) are to promote the interests of Tyco International
Ltd. (and any successor thereto) by (i) aiding in the recruitment and retention
of Directors and Employees, (ii) providing incentives to such Directors and
Employees by means of performance-related incentives to achieve short-term and
long-term performance goals, (iii) providing Directors and Employees an
opportunity to participate in the growth and financial success of the Company,
and (iv) promoting the growth and success of the Company’s business by aligning
the financial interests of Directors and Employees with that of the other
stockholders of the Company. Toward these objectives, the Plan provides for the
grant of Stock Options, Stock Appreciation Rights, Annual Performance Bonuses,
Long Term Performance Awards and other Stock-Based Awards.

 

1.2     Effective Date; Shareholder Approval. The Plan was effective as of
January 1, 2004   The Plan was approved by the Company’s shareholders on
March 25,  2004. The effective date of this amended and restated Plan is May 10,
2007.

 

ARTICLE II

DEFINITIONS

 

For purposes of the Plan, the following terms have the following meanings,
unless another definition is clearly indicated by particular usage and context:

 

“Acquired Company” means any business, corporation or other entity acquired by
the Company or any Subsidiary.

 

“Acquired Grantee” means the grantee of a stock-based award of an Acquired
Company and may include a current or former Director of an Acquired Company.

 

“Annual Performance Bonus” means an Award of cash or Shares granted under
Section 4.4 of the Plan that is paid solely on account of the attainment of a
specified performance target in relation to one or more Performance Measures.

 

“Award” means any form of incentive or performance award granted under the Plan,
whether singly or in combination, to a Participant by the Committee pursuant to
any terms and conditions that the Committee may establish and set forth in the
applicable Award Certificate. Awards granted under the Plan may consist of:

 

(a)    “Stock Options” awarded pursuant to Section 4.3;

 

(b)    “Stock Appreciation Rights” awarded pursuant to Section 4.3;

 

(c)    “Annual Performance Bonuses” awarded pursuant to Section 4.4;

 

(d)    “Long Term Performance Awards” awarded pursuant to Section 4.5;

 

(e)    “Other Stock-Based Awards” awarded pursuant to Section 4.6;

 

(f)    “Director Awards” awarded pursuant to Section 4.7; and

 

(g)    “Substitute Awards” awarded pursuant to Section 4.8.

 

“Award Certificate” means the document issued, either in writing or an
electronic medium, by the Committee to a Participant evidencing the grant of an
Award.

 

1

--------------------------------------------------------------------------------


 

“Board” means the Board of Directors of the Company.

 

“Cause” means misconduct that is willfully or wantonly harmful to the Company or
any of its Subsidiaries, monetarily or otherwise.

 

“Change in Control” means the first to occur of any of the following events:

 

(a)    any “person” (as defined in Section 13(d) and 14(d) of the Exchange Act,
excluding for this purpose, (i) the Company or any Subsidiary or (ii) any
employee benefit plan of the Company or any Subsidiary (or any person or entity
organized, appointed or established by the Company for or pursuant to the terms
of any such plan that acquires beneficial ownership of voting securities of the
Company), is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act) directly or indirectly of securities of the Company
representing more than 30 percent of the combined voting power of the Company’s
then outstanding securities; provided, however, that no Change in Control will
be deemed to have occurred as a result of a change in ownership percentage
resulting solely from an acquisition of securities by the Company; or

 

(b)    persons who, as of the Effective Date constitute the Board (the
“Incumbent Directors”) cease for any reason (including without limitation, as a
result of a tender offer, proxy contest, merger or similar transaction) to
constitute at least a majority thereof, provided that any person becoming a
Director of the Company subsequent to the Effective Date shall be considered an
Incumbent Director if such person’s election or nomination for election was
approved by a vote of at least 50 percent of the Incumbent Directors; but
provided further, that any such person whose initial assumption of office is in
connection with an actual or threatened proxy contest relating to the election
of members of the Board or other actual or threatened solicitation of proxies or
consents by or on behalf of a “person” (as defined in Section 13(d) and 14(d) of
the Exchange Act) other than the Board, including by reason of agreement
intended to avoid or settle any such actual or threatened contest or
solicitation, shall not be considered an Incumbent Director; or

 

(c)    consummation of a reorganization, merger or consolidation or sale or
other disposition of at least 80 percent of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, all or substantially all of the individuals and entities who were
the beneficial owners of outstanding voting securities of the Company
immediately prior to such Business Combination beneficially own directly or
indirectly more than 50 percent of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, of the company resulting from such Business Combination (including,
without limitation, a company which, as a result of such transaction, owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more Subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the outstanding
voting securities of the Company; or

 

(d)    approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company;

 

provided, however, that if and to the extent that any provision of this Plan or
an Award Certificate applicable to a Long Term Performance Award, a Restricted
Unit Award or a Deferred Stock Unit Award would cause a payment of deferred
compensation that is subject to Code Section 409A(a)(2) to be made upon the
occurrence of a “Change in Control,” then such payment shall not be made unless
such “Change in Control” satisfies the requirements of Code
Section 409A(2)(A)(v) and applicable regulations and rulings thereunder.

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Committee” means the Compensation Committee of the Board or any successor
committee or subcommittee of the Board, which Committee is comprised solely of
two or more persons who are outside directors within the meaning of
Section 162(m)(4)(C)(i) of the Code and the applicable regulations and
nonemployee directors within the meaning of Rule 16b-3(b)(3) under the Exchange
Act.

 

2

--------------------------------------------------------------------------------


 

“Common Stock” means the common stock of the Company, $0.20 (U.S.) par value,
and such other securities or property as may become subject to Awards pursuant
to an adjustment made under Section 5.3 of the Plan.

 

“Company” means Tyco International Ltd., a Bermuda company, or any successor
thereto.

 

“Deferred Stock Unit” means a Unit granted under Section 4.6 to acquire Shares
upon Termination of Directorship or Termination of Employment, subject to any
restrictions that the Committee, in its discretion, may determine.

 

“Director” means a member of the Board who is a “non-employee director” within
the meaning of Rule 16b-3(b)(3) under the Exchange Act.

 

“Disabled” or “Disability” means the inability of the Director or Employee to
perform the material duties pertaining to such Director’s directorship or such
Employee’s employment due to a physical or mental injury, infirmity or
incapacity for 180 days (including weekends and holidays) in any 365-day period.
The existence or nonexistence of a Disability shall be determined by an
independent physician selected by the Company and reasonably acceptable to the
Director or Employee. Notwithstanding the above, if and to the extent that any
provision of this Plan or an Award Certificate applicable to a Long Term
Performance Award, a Restricted Unit Award or a Deferred Stock Unit Award would
cause a payment of deferred compensation that is subject to Code
Section 409A(a)(2) to be made upon the occurrence of a “Disability” or upon a
person becoming “Disabled,” then such payment shall not be made unless such
“Disability” or condition of being “Disabled” satisfies the requirements of Code
Section 409A(2)(C) and applicable regulations and rulings thereunder.

 

“Dividend Equivalent” means an amount equal to the cash dividend or the Fair
Market Value of the stock dividend that would be paid on each Share underlying
an Award if the Share were duly issued and outstanding on the date on which the
dividend is payable.

 

“Effective Date” means January 1,, 2004. The effective date of this amended and
restated Plan is May 10, 2007.

 

“Employee” means any individual who performs services as an officer or employee
of the Company or a Subsidiary.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

 

“Exercise Price” means the price of a Share, as fixed by the Committee, which
may be purchased under a Stock Option or with respect to which the amount of any
payment pursuant to a Stock Appreciation Right is determined.

 

“Fair Market Value” of a Share means the closing sales price on the New York
Stock Exchange on the date as of which the determination of Fair Market Value is
being made or, if no sale is reported for such day, on the next preceding day on
which a sale of Shares was reported. Notwithstanding anything to the contrary
herein, the Fair Market Value of a Share will in no event be determined to be
less than par value.

 

“Fair Market Value Stock Option” means a Stock Option the Exercise Price of
which is fixed by the Committee at a price equal to the Fair Market Value of a
Share on the date of grant.

 

“GAAP” means United States generally accepted accounting principles.

 

“Incentive Stock Option” means a Stock Option granted under Section 4.3 of the
Plan that meets the requirements of Section 422 of the Code and any related
regulations and is designated in the Award Certificate to be an Incentive Stock
Option.

 

“Key Employee” means an Employee who is a “covered employee” within the meaning
of Section 162(m)(3) of the Code.

 

3

--------------------------------------------------------------------------------


 

“Long Term Performance Award” means an Award granted under Section 4.5 of the
Plan that is paid solely on account of the attainment of a specified performance
target in relation to one or more Performance Measures.

 

“Non-Employee Director” means any member of the Board, elected or appointed, who
is not otherwise an Employee of the Company or a Subsidiary. An individual who
is elected to the Board at an annual meeting of the stockholders of the Company
will be deemed to be a member of the Board as of the date of the meeting.

 

“Nonqualified Stock Option” means any Stock Option granted under Section 4.3 of
the Plan that is not an Incentive Stock Option.

 

“Normal Retirement” means Termination of Employment on or after a Participant
has attained age 60, provided that the sum of the Participant’s age and years of
service with the Company is 70 or higher.

 

“Participant” means a Director, Employee or Acquired Grantee who has been
granted an Award under the Plan.

 

“Performance Cycle” means, with respect to any Award that vests based on
Performance Measures, the period of 12 months or longer over which the level of
performance will be assessed. The first Performance Cycle under the Plan will
begin on such date as is set by the Committee, in its discretion.

 

“Performance Measure” means, with respect to any Annual Performance Bonus or
Long Term Performance Award, the business criteria selected by the Committee to
measure the level of performance of the Company during the Performance Cycle.
The Committee may select as the Performance Measure for a Performance Cycle any
one or combination of the following Company measures, as interpreted by the
Committee, which measures (to the extent applicable) will be determined in
accordance with GAAP:

 

(a)  Net operating profit after taxes;

 

(b)  Net operating profit after taxes, per Share;

 

(c)  Return on invested capital;

 

(d)  Return on assets or net assets;

 

(e)  Total shareholder return;

 

(f)  Relative total shareholder return (as compared with a peer group of the
Company);

 

(g)  Earnings before income taxes;

 

(h)  Earnings per Share;

 

(i)  Net income;

 

(j)  Free cash flow;

 

(k)  Free cash flow per Share;

 

(l)  Revenue (or any component thereof); or

 

(m)  Revenue growth.

 

“Performance Unit” means a Long Term Performance Award denominated in dollar
Units.

 

“Plan” means the Tyco  International Ltd. 2004 Stock and Incentive Plan, as it
may be amended from time to

 

4

--------------------------------------------------------------------------------


 

time.

 

“Premium-Priced Stock Option” means a Stock Option the Exercise Price of which
is fixed by the Committee at a price that exceeds the Fair Market Value of a
Share on the date of grant.

 

“Reporting Person” means a Director or an Employee who is subject to the
reporting requirements of Section 16(a) of the Exchange Act.

 

“Restricted Stock” means Shares issued pursuant to Section 4.6 that are subject
to any restrictions that the Committee, in its discretion, may impose.

 

“Restricted Unit” means a Unit granted under Section 4.6 to acquire Shares or an
equivalent amount in cash, which Unit is subject to any restrictions that the
Committee, in its discretion, may impose.

 

“Securities Act” means the United States Securities Act of 1933, as amended.

 

“Share” means a share of Common Stock.

 

“Stock Appreciation Right” means a right granted under Section 4.3 of the Plan
to an amount in cash or Shares equal to any difference between the Fair Market
Value of the Shares as of the date on which the right is exercised and the
Exercise Price.

 

“Stock-Based Award” means an Award granted under Section 4.6 of the Plan and
denominated in Shares.

 

“Stock Option” means a right granted under Section 4.3 of the Plan to purchase
from the Company a stated number of Shares at a specified price. Stock Options
awarded under the Plan may be in the form of Incentive Stock Options or
Nonqualified Stock Options.

 

“Subsidiary” means a subsidiary company (wherever incorporated) of the Company,
as defined by Section 86 of the Companies Act 1981 of Bermuda, as amended.

 

“Target Amount” means the amount of Performance Units that will be paid if the
Performance Measure is fully (100%) attained, as determined by the Committee.

 

“Target Vesting Percentage” means the percentage of performance-based Restricted
Units or Shares of Restricted Stock that will vest if the Performance Measure is
fully (100%) attained, as determined by the Committee.

 

“Termination of Directorship” means the date of cessation of a Director’s
membership on the Board for any reason, with or without Cause, as determined by
the Company.

 

“Termination of Employment” means the date of cessation of an Employee’s
employment relationship with the Company or a Subsidiary for any reason, with or
without Cause, as determined by the Company.

 

“Unit” means, for purposes of Performance Units, the potential right to an Award
equal to a specified amount denominated in such form as is deemed appropriate in
the discretion of the Committee and, for purposes of Restricted Units or
Deferred Stock Units, the potential right to acquire one Share.

 

ARTICLE III

ADMINISTRATION

 

3.1    Committee. The Plan will be administered by the Committee.

 

5

--------------------------------------------------------------------------------


 

3.2    Authority of the Committee. The Committee or, to the extent required by
applicable law, the Board will havethe authority, in its sole and absolute
discretion and subject to the terms of the Plan, to:

 

(a)  Interpret and administer the Plan and any instrument or agreement relating
to the Plan;

 

(b)  Prescribe the rules and regulations that it deems necessary for the proper
operation and administration of the Plan, and amend or rescind any existing
rules or regulations relating to the Plan;

 

(c)  Select Employees to receive Awards under the Plan;

 

(d)  Determine the form of an Award, the number of Shares subject to each Award,
all the terms and conditions of an Award, including, without limitation, the
conditions on exercise or vesting, the designation of Stock Options as Incentive
Stock Options or Nonqualified Stock Options, and the circumstances in which an
Award may be settled in cash or Shares or may be cancelled, forfeited or
suspended, and the terms of the Award Certificate;

 

(e)  Determine whether Awards will be granted singly, in combination or in
tandem;

 

(f)  Establish and interpret Performance Measures in connection with Annual
Performance Bonuses and Long Term Performance Awards, evaluate the level of
performance over a Performance Cycle and certify the level of performance
attained with respect to Performance Measures;

 

(g)  Waive or amend any terms, conditions, restriction or limitation on an
Award, except that the prohibition on the repricing of Stock Options and Stock
Appreciation Rights, as described in Section 4.3(g), may not be waived;

 

(h)  Make any adjustments to the Plan (including but not limited to adjustment
of the number of Shares available under the Plan or any Award) and any Award
granted under the Plan as may be appropriate pursuant to Section 5.3;

 

(i)  Determine under which circumstances Awards may be deferred and the extent
to which a deferral will be credited with Dividend Equivalents and interest
thereon;

 

(j)  Determine whether a Nonqualified Stock Option or Restricted Share may be
transferable to family members, a family trust or a family partnership;

 

(k)  Establish any subplans and make any modifications to the Plan or to Awards
made hereunder (including the establishment of terms and conditions not
otherwise inconsistent with the terms of the Plan) that the Committee
may determine to be necessary or advisable for grants made in countries outside
the United States to comply with, or to achieve favorable tax treatment under,
applicable foreign laws or regulations;

 

(l)  Appoint such agents as it shall deem appropriate for proper administration
of the Plan; and

 

(m)  Take any and all other actions it deems necessary or advisable for the
proper operation or administration of the Plan.

 

3.3    Effect of Determinations. All determinations of the Committee will be
final, binding and conclusive on all persons having an interest in the Plan.

 

3.4    Delegation of Authority. The Board or, if permitted under applicable
corporate law, the Committee, in its discretion and consistent with applicable
law and regulations, may delegate to the Chief Executive Officer of the Company
or any other officer or group of officers as it deems to be advisable, the
authority to select Employees to receive an Award and to determine the number of
Shares under any such Award, subject to any terms and conditions that the Board
or the Committee may establish. When the Board or the Committee delegates
authority pursuant to the foregoing sentence, it will limit, in its discretion,
the number of Shares that may be subject to Awards that the delegate may grant.
Only the Committee will have authority to grant and administer Awards to
Directors, Key Employees and other Reporting Persons or

 

6

--------------------------------------------------------------------------------


 

to delegates of the Committee, and to establish and certify Performance
Measures.

 

3.5    Employment of Advisors. The Committee may employ attorneys, consultants,
accountants and other advisors, and the Committee, the Company and the officers
and directors of the Company may rely upon the advice, opinions or valuations of
the advisors employed.

 

3.6    No Liability. No member of the Committee or any person acting as a
delegate of the Committee with respect to the Plan will be liable for any losses
resulting from any action, interpretation or construction made in good faith
with respect to the Plan or any Award granted under the Plan.

 

ARTICLE IV

AWARDS

 

4.1    Eligibility. All Participants and Employees are eligible to be designated
to receive Awards granted under the Plan, except as otherwise provided in this
Article IV.

 

4.2    Form of Awards. Awards will be in the form determined by the Committee,
in its discretion, and will be evidenced by an Award Certificate. Awards may be
granted singly or in combination or in tandem with other Awards.

 

4.3    Stock Options and Stock Appreciation Rights. The Committee may grant
Stock Options and Stock Appreciation Rights under the Plan to those Employees
whom the Committee may from time to time select, in the amounts and pursuant to
the other terms and conditions that the Committee, in its discretion,
may determine and set forth in the Award Certificate, subject to the provisions
below:

 

(a)    Form. Stock Options granted under the Plan will, at the discretion of the
Committee and as set forth in the Award Certificate, be in the form of Incentive
Stock Options, Nonqualified Stock Options or a combination of the two. If an
Incentive Stock Option and a Nonqualified Stock Option are granted to the same
Participant under the Plan at the same time, the form of each will be clearly
identified, and they will be deemed to have been granted in separate grants. In
no event will the exercise of one Award affect the right to exercise the other
Award. Stock Appreciation Rights may be granted either alone or in connection
with concurrently or previously granted Nonqualified Stock Options.

 

(b)    Exercise Price. The Committee will set the Exercise Price of Fair Market
Value Stock Options or Stock Appreciation Rights granted under the Plan at a
price that is equal to the Fair Market Value of a Share on the date of grant,
subject to adjustment as provided in Section 5.3. The Committee will set the
Exercise Price of Premium-Priced Stock Options at a price that is higher than
the Fair Market Value of a Share as of the date of grant, provided that such
price is no higher than 150 percent of such Fair Market Value. The Exercise
Price of Incentive Stock Options will be equal to or greater than 110 percent of
the Fair Market Value of a Share as of the date of grant if the Participant
receiving the Stock Options owns stock possessing more than 10 percent of the
total combined voting power of all classes of stock of the Company or any
subsidiary or parent corporation of the Company, as defined in Section 424 of
the Code. The Exercise Price of a Stock Appreciation Right granted in tandem
with a Stock Option will equal the Exercise Price of the related Stock Option.
The Committee will set forth the Exercise Price of a Stock Option or Stock
Appreciation Right in the Award Certificate. Stock Options granted under the
Plan will, at the discretion of the Committee and as set forth in the Award
Certificate, be Fair Market Value Stock Options, Premium-Priced Stock Options or
a combination of Fair Market Value Stock Options and Premium-Priced Stock
Options.

 

(c)    Term and Timing of Exercise. Each Stock Option or Stock Appreciation
Right granted under the Plan will be exercisable in whole or in part, subject to
the following conditions, unless determined otherwise by the Committee:

 

(i)    The Committee will determine and set forth in the Award Certificate the
date on which any Award of Stock Options or Stock Appreciation Rights to a
Participant may first be exercised. Unless the applicable Award Certificate
provides otherwise, a Stock Option or Stock Appreciation Right will become
exercisable in equal annual installments over a period of four years beginning
immediately after the date on which the Stock Option or Stock Appreciation Right
was granted, and will lapse 10 years after the date of grant, except as
otherwise provided herein.

 

7

--------------------------------------------------------------------------------


 

(ii)    Unless the applicable Award Certificate provides otherwise, upon the
death, Disability or Normal Retirement of a Participant who has outstanding
Stock Options or Stock Appreciation Rights, the unvested Stock Options or Stock
Appreciation Rights will vest. Unless the applicable Award Certificate provides
otherwise, the Participant’s Stock Options and Stock Appreciation Rights will
lapse, and will not thereafter be exercisable, upon the earlier of (A) their
original expiration date or (B) the date that is three years after the date on
which the Participant dies, incurs a Disability or retires.

 

(iii)    Unless the applicable Award Certificate provides otherwise, upon the
Termination of Employment of a Participant for any reason other than the
Participant’s death, Disability or Normal Retirement or a Change in Control, if
the Participant has attained age 55, and the sum of the Participant’s age and
years of service with the Company is 60 or higher, a pro rata portion of the
Participant’s Stock Options and Stock Appreciation Rights will vest so that the
total number of vested Stock Options or Stock Appreciation Rights held by the
Participant at Termination of Employment (including those that have already
vested as of such date) will be equal to (A) the total number of Stock Options
or Stock Appreciation Rights originally granted to the Participant under each
Award multiplied by (ii) a fraction, the numerator of which is the period of
time (in whole months) that have elapsed since the date of grant, and the
denominator of which is four years (or such other applicable vesting term as is
set forth in the Award Certificate). Unless the Award Certificate provides
otherwise, such Participant’s Stock Options and Stock Appreciation Rights will
lapse, and will not thereafter be exercisable, upon the earlier of (A) their
original expiration date or (B) the date that is three years after the date of
Termination of Employment.

 

(iv)  Upon the Termination of Employment of a Participant that does not meet the
requirements of paragraphs (ii) or (iii) above, any unvested Stock Options or
Stock Appreciation Rights will be forfeited unless the Award Certificate
provides otherwise. Any Stock Options or Stock Appreciation Rights that are
vested as of such Termination of Employment will lapse, and will not thereafter
be exercisable, upon the earlier of (A) their original expiration date or
(B) the date that is six months after the date of such Termination of Employment
unless the Award Certificate provides otherwise.

 

(v)  Stock Options and Stock Appreciation Rights of a deceased Participant
may be exercised only by the estate of the Participant or by the person given
authority to exercise the Stock Options or Stock Appreciation Rights by the
Participant’s will or by operation of law. If a Stock Option or Stock
Appreciation Right is exercised by the executor or administrator of a deceased
Participant, or by the person or persons to whom the Stock Option or Stock
Appreciation Right has been transferred by the Participant’s will or the
applicable laws of descent and distribution, the Company will be under no
obligation to deliver Shares or cash until the Company is satisfied that the
person exercising the Stock Option or Stock Appreciation Right is the duly
appointed executor or administrator of the deceased Participant or the person to
whom the Stock Option or Stock Appreciation Right has been transferred by the
Participant’s will or by applicable laws of descent and distribution.

 

(vi)  A Stock Appreciation Right granted in tandem with a Stock Option is
subject to the same terms and conditions as the related Stock Option and will be
exercisable only to the extent that the related Stock Option is exercisable.

 

(vii)  Stock Options and Stock Appreciation Rights will become immediately
exercisable upon a Change in Control.

 

(d)    Payment of Exercise Price. The Exercise Price of a Stock Option must be
paid in full when the Stock Option is exercised. Stock certificates will be
registered and delivered only upon receipt of payment. Payment of the Exercise
Price may be made in cash or by certified check, bank draft, wire transfer, or
postal or express money order, provided that the format is approved by the
Company or a designated third-party administrator. The Committee, in its
discretion may also allow payment to be made by any of the following methods, as
set forth in the Award Certificate:

 

(i)    Delivering a properly executed exercise notice to the Company or its
agent, together with irrevocable instructions to a broker to deliver to the
Company, within the typical settlement cycle for the sale of equity securities
on the relevant trading market (or otherwise in accordance with the provisions
of

 

8

--------------------------------------------------------------------------------


 

Regulation T issued by the Federal Reserve Board), the amount of sale proceeds
with respect to the portion of the Shares to be acquired having a Fair Market
Value on the date of exercise equal to the sum of the applicable portion of the
Exercise Price being so paid;

 

(ii)    Tendering (actually or by attestation) to the Company previously
acquired Shares that have been held by the Participant for at least six months,
subject to paragraph (iv), and that have a Fair Market Value on the day prior to
the date of exercise equal to the applicable portion of the Exercise Price being
so paid, provided that the Board has specifically approved the repurchase of
such Shares (unless such approval is not required by the terms of the bye-laws
of the Company) and the Committee has determined that, as of the date of
repurchase, the Company is, and after the repurchase will continue to be, able
to pay its liabilities as they become due; or

 

(iii)    Provided such payment method has been expressly authorized by the Board
or the Committee in advance and subject to any requirements of applicable law
and regulations, instructing the Company to reduce the number of Shares that
would otherwise be issued by such number of Shares as have in the aggregate a
Fair Market Value on the date of exercise equal to the applicable portion of the
Exercise Price being so paid.

 

(iv)    The Committee, in consideration of applicable accounting standards,
may waive any holding period on Shares required to tender pursuant to clause
(ii).

 

(e)    Incentive Stock Options. Incentive Stock Options granted under the Plan
will be subject to the following additional conditions, limitations and
restrictions:

 

(i)    Eligibility. Incentive Stock Options may be granted only to Employees of
the Company or a Subsidiary that is a subsidiary or parent corporation of the
Company, within the meaning of Section 424 of the Code.

 

(ii)    Timing of Grant. No Incentive Stock Option will be granted under the
Plan after the 10-year anniversary of the date on which the Plan is adopted by
the Board or, if earlier, the date on which the Plan is approved by the
Company’s stockholders.

 

(iii)    Amount of Award. Subject to Section 5.3 of the Plan, no more than 10
million Shares may be available for grant in the form of Incentive Stock
Options. The aggregate Fair Market Value (as of the date of grant) of the Shares
with respect to which the Incentive Stock Options awarded to any Employee first
become exercisable during any calendar year may not exceed $100,000 (U.S.). For
purposes of this $100,000 (U.S.) limit, the Employee’s Incentive Stock Options
under this Plan and all other plans maintained by the Company and its
Subsidiaries will be aggregated. To the extent any Incentive Stock Option would
exceed the $100,000 (U.S.) limit, the Incentive Stock Option will afterwards be
treated as a Nonqualified Stock Option for all purposes.

 

(iv)    Timing of Exercise. If the Committee exercises its discretion in the
Award Certificate to permit an Incentive Stock Option to be exercised by a
Participant more than three months after the Participant has ceased being an
Employee (or more than 12 months if the Participant is permanently and totally
disabled, within the meaning of Section 22(e) of the Code), the Incentive Stock
Option will afterwards be treated as a Nonqualified Stock Option for all
purposes. For purposes of this paragraph (iv), an Employee’s employment
relationship will be treated as continuing intact while the Employee is on
military leave, sick leave or another approved leave of absence if the period of
leave does not exceed 90 days, or a longer period to the extent that the
Employee’s right to reemployment with the Company or a Subsidiary is guaranteed
by statute or by contract. If the period of leave exceeds 90 days and the
Employee’s right to reemployment is not guaranteed by statute or contract, the
employment relationship will be deemed to have ceased on the 91st day of the
leave.

 

(v)    Transfer Restrictions. In no event will the Committee permit an Incentive
Stock Option to be transferred by an Employee other than by will or the laws of
descent and distribution, and any Incentive Stock Option awarded under this Plan
will be exercisable only by the Employee during the Employee’s lifetime.

 

9

--------------------------------------------------------------------------------


 

(f)    Exercise of Stock Appreciation Rights. Upon exercise of a Participant’s
Stock Appreciation Rights, the Company will pay cash or Shares or a combination
of cash and Shares, in the discretion of the Committee and as described in the
Award Certificate. Cash payments will be equal to the excess of the Fair Market
Value of a Share on the date of exercise (or, if the Committee shall so
determine, any date during a specified period before or after the date of
exercise) over the Exercise Price, for each Share for which a Stock Appreciation
Right was exercised. If Shares are paid for the Stock Appreciation Right, the
Participant will receive a number of whole Shares equal to the quotient of the
cash payment amount divided by the Fair Market Value of a Share on the date of
exercise. The Committee may make payments after exercise in a lump sum or defer
full payment by annual installments or otherwise.

 

(g)    No Repricing. Except as otherwise provided in Section 5.3, in no event
will the Committee decrease the Exercise Price of a Stock Option or Stock
Appreciation Right after the date of grant or cancel outstanding Stock Options
or Stock Appreciation Rights and grant replacement Stock Options or Stock
Appreciation Rights with a lower Exercise Price than that of the replaced Stock
Options or Stock Appreciation Rights or other Awards without first obtaining the
approval of the holders of a majority of the Shares who are present in person or
by proxy at a meeting of the Company’s stockholders and entitled to vote.

 

4.4    Annual Performance Bonuses. The Committee may grant Annual Performance
Bonuses under the Plan in the form of cash or Shares to the Reporting Persons
that the Committee may from time to time select, in the amounts and pursuant to
the terms and conditions that the Committee may determine and set forth in the
Award Certificate, subject to the provisions below:

 

(a)    Performance Cycles. Annual Performance Bonuses will be awarded in
connection with a 12-month Performance Cycle, which will be the fiscal year of
the Company.

 

(b)    Eligible Participants. Within 90 days after the commencement of a
Performance Cycle, the Committee will determine the Reporting Persons who will
be eligible to receive an Annual Performance Bonus under the Plan.

 

(c)    Performance Measures; Targets; Award Criteria.

 

(i)    Within 90 days after the commencement of a Performance Cycle, the
Committee will fix and establish in writing (A) the Performance Measures that
will apply to that Performance Cycle; (B) the Target Amount payable to each
Participant; and (C) subject to subsection (d) below, the criteria for computing
the amount that will be paid with respect to each level of attained performance.
The Committee will also set forth the minimum level of performance, based on
objective factors, that must be attained during the Performance Cycle before any
Annual Performance Bonus will be paid and the percentage of the Target Amount
that will become payable upon attainment of various levels of performance that
equal or exceed the minimum required level.

 

(ii)   The Committee may, in its discretion, select Performance Measures that
measure the performance of the Company or one or more business units, divisions
or Subsidiaries of the Company. The Committee may select Performance Measures
that are absolute or relative to the performance of one or more comparable
companies or an index of comparable companies.

 

(iii)  The Committee, in its discretion, may, on a case-by-case basis, reduce,
but not increase, the amount payable to any Key Employee with respect to any
given Performance Cycle, provided, however, that no reduction will result in an
increase in the amount payable under any Annual Performance Bonus of another Key
Employee.

 

(d)    Payment, Certification. No Annual Performance Bonus will vest with
respect to any Reporting Person until the Committee certifies in writing the
level of performance attained for the Performance Cycle in relation to the
applicable Performance Measures. In applying Performance Measures, the Committee
may, in its discretion, exclude unusual or infrequently occurring items
(including any event listed in Section 5.3 and the cumulative effect of changes
in the law, regulations or accounting rules), and may determine no later than
ninety (90) days after the commencement of any applicable Performance Cycle to
exclude other items, each determined in accordance with GAAP (to the extent
applicable) and as identified in the financial

 

10

--------------------------------------------------------------------------------


 

statements, notes to the financial statements or discussion and analysis of
management.

 

(e)    Form of Payment. Annual Performance Bonuses will be paid in cash or
Shares. All such Performance Bonuses shall be paid no later than the 15th day of
the third month following the end of the calendar year (or, if later, following
the end of the Company’s fiscal year) in which such Performance Bonuses are no
longer subject to a substantial risk of forfeiture (as determined for purposes
of Section 409A of the Code), except to the extent that a Participant has
elected to defer payment under the terms of a duly authorized deferred
compensation arrangement.

 

(f)    Section 162(m) of the Code. It is the intent of the Company that Annual
Performance Bonuses be “performance-based compensation” for purposes of
Section 162(m) of the Code, that this Section 4.4 be interpreted in a manner
that satisfies the applicable requirements of Section 162(m)(C) of the Code and
related regulations, and that the Plan be operated so that the Company may take
a full tax deduction for Annual Performance Bonuses. If any provision of this
Plan or any Annual Performance Bonus would otherwise frustrate or conflict with
this intent, the provision will be interpreted and deemed amended so as to avoid
this conflict.

 

(g)    Acceleration. Each Participant who has been granted an Annual Performance
Bonus that is outstanding as of the date of a Change of Control will be deemed
to have achieved a level of performance, as of the date of Change in Control,
that would cause all (100%) of the Participant’s Target Amount to become
payable.

 

4.5    Long Term Performance Awards. The Committee may grant Long Term
Performance Awards under the Plan in the form of Performance Units, Restricted
Units or Restricted Stock to any Reporting Person who the Committee may from
time to time select, in the amounts and pursuant to the terms and conditions
that the Committee may determine and set forth in the Award Certificate, subject
to the provisions below:

 

(a)    Performance Cycles. Long Term Performance Awards will be awarded in
connection with a Performance Cycle, as determined by the Committee in its
discretion, provided, however, that a Performance Cycle may be no shorter than
12 months and no longer than 5 years.

 

(b)    Eligible Participants. Within 90 days after the commencement of a
Performance Cycle, the Committee will determine the Reporting Persons who will
be eligible to receive a Long Term Performance Award for the Performance Cycle,
provided that the Committee may determine the eligibility of any Employee other
than a Key Employee after the expiration of this 90-day period.

 

(c)    Performance Measures; Targets; Award Criteria.

 

(i)    Within 90 days after the commencement of a Performance Cycle, the
Committee will fix and establish in writing (A) the Performance Measures that
will apply to that Performance Cycle; (B) with respect to Performance Units, the
Target Amount payable to each Participant; (C) with respect to Restricted Units
and Restricted Stock, the Target Vesting Percentage for each Participant; and
(D) subject to subsection (d) below, the criteria for computing the amount that
will be paid or will vest with respect to each level of attained performance.
The Committee will also set forth the minimum level of performance, based on
objective factors, that must be attained during the Performance Cycle before any
Long Term Performance Award will be paid or vest, and the percentage of
Performance Units that will become payable and the percentage of
performance-based Restricted Units or Shares of Restricted Stock that will vest
upon attainment of various levels of performance that equal or exceed the
minimum required level.

 

(ii)   The Committee may, in its discretion, select Performance Measures that
measure the performance of the Company or one or more business units, divisions
or Subsidiaries of the Company. The Committee may select Performance Measures
that are absolute or relative to the performance of one or more comparable
companies or an index of comparable companies.

 

(iii)  The Committee, in its discretion, may, on a case-by-case basis, reduce,
but not increase, the amount of Long Term Performance Awards payable to any Key
Employee with respect to any given Performance Cycle, provided, however, that no
reduction will result in an increase in the dollar amount or number of Shares
payable under any Long Term Performance Award of another Key Employee.

 

11

--------------------------------------------------------------------------------


 

(d)    Payment, Certification. No Long Term Performance Award will vest with
respect to any Reporting Person until the Committee certifies in writing the
level of performance attained for the Performance Cycle in relation to the
applicable Performance Measures. Long Term Performance Awards awarded to
Participants who are not Key Employees will be based on the Performance Measures
 and payment formulas that the Committee, in its discretion, may establish for
these purposes. These Performance Measures and formulas may be the same as or
different than the Performance Measures and formulas that apply to Key
Employees.

 

In applying Performance Measures, the Committee may, in its discretion, exclude
unusual or infrequently occurring items (including any event listed in
Section 5.3 and the cumulative effect of changes in the law, regulations or
accounting rules, and may determine no later than ninety (90) days after the
commencement of any applicable Performance Cycle to exclude other items, each
determined in accordance with GAAP (to the extent applicable) and as identified
in the financial statements, notes to the financial statements or discussion and
analysis of management.

 

(e)    Form of Payment. Long Term Performance Awards in the form of Performance
Units may be paid in cash or full Shares, in the discretion of the Committee,
and as set forth in the Award Certificate. Performance-based Restricted Units
and Restricted Stock will be paid in full Shares. Payment with respect to any
fractional Share will be in cash in an amount based on the Fair Market Value of
the Share as of the date the Performance Unit becomes payable.

 

(f)    Section 162(m) of the Code. It is the intent of the Company that Long
Term Performance Awards be “performance-based compensation” for purposes of
Section 162(m) of the Code, that this Section 4.5 be interpreted in a manner
that satisfies the applicable requirements of Section 162(m)(C) of the Code and
related regulations, and that the Plan be operated so that the Company may take
a full tax deduction for Long Term Performance Awards. If any provision of this
Plan or any Long Term Performance Award would otherwise frustrate or conflict
with this intent, the provision will be interpreted and deemed amended so as to
avoid this conflict.

 

(g)    Retirement. If a Participant would be entitled to a Long Term Performance
Award but for the fact that the Participant’s employment with the Company
terminated prior to the end of the Performance Cycle, the Participant may, in
the Committee’s discretion, receive a Long Term Performance Award, pro rated for
the portion of the Performance Cycle that the Participant completed and payable
at the same time after the end of the Performance Cycle that payments to other
Long Term Performance Award recipients are made, if the sum of the Participant’s
age and years of service with the Company was 60 or higher at the time of
Termination of Employment or if the Participant retired under a Normal
Retirement.

 

(h)    Acceleration. Each Participant who has been granted a Long Term
Performance Award that is outstanding as of the date of a Change of Control will
be deemed to have achieved a level of performance, as of the date of Change in
Control, that would cause all (100%) of the Participant’s Target Amount to
become payable and all restrictions on the Participant’s performance-based
Restricted Units and Shares of Restricted Stock to lapse.

 

4.6    Other Stock-Based Awards. The Committee may, from time to time, grant
Awards (other than Stock Options, Stock Appreciation Rights, Annual Performance
Bonuses or Long Term Performance Awards) to any Employee who the Committee
may from time to time select, which Awards consist of, or are denominated in,
payable in, valued in whole or in part by reference to, or otherwise related to,
Shares. These Awards may include, among other forms, Restricted Stock,
Restricted Units, or Deferred Stock Units. The Committee will determine, in its
discretion, the terms and conditions that will apply to Awards granted pursuant
to this Section 4.6, which terms and conditions will be set forth in the
applicable Award Certificate.

 

(a)    Vesting. Unless the Award Certificate provides otherwise, restrictions on
Stock-Based Awards granted under this Section 4.6 will lapse in equal annual
installments over a period of four years beginning immediately after the date of
grant. If the restrictions on Stock-Based Awards have not lapsed or been
satisfied as of the Participant’s Termination of Employment, the Shares will be
forfeited by the Participant if the termination is for any reason other than the
Normal Retirement, death or Disability of the Participant or a Change in
Control, except that the Award will vest pro rata with respect to the portion of
the four-year vesting term (or such other vesting term as is set forth in the
Award Certificate) that the Participant has completed if the Participant has
attained age 55, the sum of the Participant’s age and years of service with the
Company is 60 or higher and the Participant has

 

12

--------------------------------------------------------------------------------


 

satisfied all other applicable conditions established by the Committee with
respect to such pro rata vesting. Unless the Award Certificate provides
otherwise, all restrictions on Stock-Based Awards granted pursuant to this
Section 4.6 will lapse upon the Normal Retirement, death or Disability of the
Participant or a Change in Control.

 

(b)    Grant of Restricted Stock. The Committee may grant Restricted Stock to
any Employee, which Shares will be registered in the name of the Participant and
held for the Participant by the Company. The Participant will have all rights of
a stockholder with respect to the Shares, including the right to vote and to
receive dividends or other distributions, except that the Shares may be subject
to a vesting schedule and will be forfeited if the Participant attempts to sell,
transfer, assign, pledge or otherwise encumber or dispose of the Shares before
the restrictions are satisfied or lapse.

 

(c)    Grant of Restricted Units. The Committee may grant Restricted Units to
any Employee, which Units will be paid in cash or whole Shares or a combination
of cash and Shares, in the discretion of the Committee, when the restrictions on
the Units lapse and any other conditions set forth in the Award Certificate have
been satisfied. For each Restricted Unit that vests, one Share will be paid or
an amount in cash equal to the Fair Market Value of a Share as of the date on
which the Restricted Unit vests.

 

(d)    Grant of Deferred Stock Units. The Committee may grant Deferred Stock
Units to any Employee, which Units will be paid in whole Shares upon the
Employee’s Termination of Employment if the restrictions on the Units have
lapsed. One Share will be paid for each Deferred Stock Unit that becomes
payable.

 

(e)    Dividends and Dividend Equivalents. At the discretion of the Committee,
dividends issued on Shares may be paid immediately or withheld and deferred in
the Participant’s account. In the event of a payment of dividends on Common
Stock, the Committee may credit Restricted Units with Dividend Equivalents in
accordance with terms and conditions established in the discretion of the
Committee. Dividend Equivalents will be subject to such vesting terms as is
determined by the Committee and may be distributed immediately or withheld and
deferred in the Participant’s account as determined by the Committee and set
forth in the applicable Award Agreement. Deferred Stock Units may, in the
discretion of the Committee and as set forth in the Award Certificate, be
credited with Dividend Equivalents or additional Deferred Stock Units. The
number of any Deferred Stock Units credited to a Participant’s account upon the
payment of a dividend will be equal to the quotient produced by dividing the
cash value of the dividend by the Fair Market Value of one Share as of the date
the dividend is paid. The Committee will determine any terms and conditions on
deferral of a dividend or Dividend Equivalent, including the rate of interest to
be credited on deferral and whether interest will be compounded.

 

4.7    Director Awards.

 

(a)   As of the first day of each fiscal year of the Company, the Committee will
grant Deferred Stock Units to each Director in such an amount as the Board, in
its discretion, may approve in advance, provided that the aggregate Fair Market
Value of the Shares underlying the Deferred Stock Units granted to any Director
in a year may not exceed $200,000 (U.S.) determined as of the date of grant.
Each such Deferred Stock Unit will vest as determined by the Committee and set
forth in the Award Certificate and will be paid in Shares within 30 days
following the recipient’s Termination of Directorship. Dividend Equivalents or
additional Deferred Stock Units will be credited to each Director’s account when
dividends are paid on Common Stock to the shareholders, and will be paid to the
Director at the same time that the Deferred Stock Units are paid to the
Director.

 

(b)   The Committee may, in its discretion, grant Stock Options, Stock
Appreciation Rights and other Stock-Based Awards to Directors, provided that in
no event may a Director in any fiscal year be granted more than 10,000 Shares
pursuant to such Awards, excluding Deferred Stock Units.

 

4.8    Substitute Awards. The Committee may make Awards under the Plan to
Acquired Grantees through the assumption of, or in substitution for, outstanding
stock-based awards previously granted to such Acquired Grantees. Such assumed or
substituted Awards will be subject to the terms and conditions of the original
awards made by the Acquired Company, with such adjustments therein as the
Committee considers appropriate to give effect to the relevant provisions of any
agreement for the acquisition of the Acquired Company. Any grant of Incentive
Stock Options pursuant to this Section 4.8 will be made in accordance with
Section 424 of the Code and any final regulations published thereunder.

 

4.9    Limit on Individual Grants. Subject to Sections 5.1 and 5.3, no Employee
may be granted more than 6 million

 

13

--------------------------------------------------------------------------------


 

Shares over any calendar year pursuant to Awards of Stock Options, Stock
Appreciation Rights and performance-based Restricted Stock and Restricted Units,
except that an incentive Award of no more than 10 million Shares may be made
pursuant to Stock Options, Stock Appreciation Rights and performance-based
Restricted Stock and Restricted Units to any person who has been hired within
the calendar year as a Key Employee. The maximum amount that may be paid in cash
or Shares pursuant to Annual Performance Bonuses or Long Term Performance Awards
paid in Performance Units to any one Employee is $5 million (U.S.) for any
Performance Cycle of 12 months. For any longer Performance Cycle, this maximum
will be adjusted proportionally.

 

4.10    Termination for Cause. Notwithstanding anything to the contrary herein,
if a Participant incurs a Termination of Directorship or Termination of
Employment for Cause, then all Stock Options, Stock Appreciation Rights, Annual
Performance Bonuses, Long Term Performance Awards, Restricted Units, Restricted
Stock and other Stock-Based Awards will immediately be cancelled. The exercise
of any Stock Option or Stock Appreciation Right or the payment of any Award
may be delayed, in the Committee’s discretion, in the event that a potential
termination for Cause is pending.

 

ARTICLE V

SHARES SUBJECT TO THE PLAN; ADJUSTMENTS

 

5.1    Shares Available. The Shares issuable under the Plan will be authorized
but unissued Shares, and, to the extent permissible under applicable law, Shares
acquired by the Company, any Subsidiary or any other person or entity designated
by the Company. The total number of Shares with respect to which Awards may be
issued under the Plan may equal, but may not exceed, 160 million Shares, and
subject to adjustment in accordance with Section 5.3; provided that when Shares
are issued pursuant to a grant of Restricted Stock, Restricted Units, Deferred
Stock Units,  Performance Units or as payment of an Annual Performance Bonus or
other Stock-Based Award, the total number of Shares remaining available for
grant will be decreased by a margin of at least 1.8 per Share issued. No more
than 10 million Shares of the total Shares issuable under the Plan may be
available for grant in the form of Incentive Stock Options.

 

5.2    Counting Rules. The following Shares related to Awards under this Plan
may again be available for issuance under the Plan, in addition to the Shares
described in Section 5.1:

 

(a)   Shares related to Awards paid in cash;

 

(b)   Shares related to Awards that expire, are forfeited or cancelled or
terminate for any other reason without issuance of Shares;

 

(c)   Shares that are tendered or withheld in payment of all or part of the
Exercise Price of a Stock Option awarded under this Plan, or in satisfaction of
withholding tax obligations arising under this Plan;

 

(d)   Any Shares issued in connection with Awards that are assumed, converted or
substituted as a result of the acquisition of an Acquired Company by the Company
or a combination of the Company with another company; and

 

(e)   Any Shares of Restricted Stock that are returned to the Company upon a
Participant’s Termination of Employment.

 

5.3    Adjustments. In the event of a change in the outstanding Shares by reason
of a stock split, reverse stock split, dividend or other distribution (whether
in the form of cash, Shares, other securities or other property), extraordinary
cash dividend, recapitalization, merger, consolidation, split-up, spin-off,
reorganization, combination, repurchase or exchange of Shares or other
securities or similar corporate transaction or event, the Committee shall make
an appropriate adjustment to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan . Any adjustment
made by the Committee under this Section 5.3 will be conclusive and binding for
all purposes under the Plan.

 

5.4    Change in Control.

 

(a)    Acceleration. All outstanding Stock Options and Stock Appreciation Rights
will become exercisable as of the effective date of a Change in Control if the
Awards are not otherwise vested, and all conditions will be waived with respect
to outstanding Restricted Stock and Restricted Units (other than Long Term
Performance Awards) and Deferred Stock Units. Each Participant who has been
granted an Annual Performance Bonus or Long

 

14

--------------------------------------------------------------------------------


 

Term Performance Award that is outstanding as of the date of Change in Control
will be deemed to have achieved a level of performance, as of the Change in
Control, that would cause all (100%) of the Participant’s Target Amounts to
become payable and all restrictions on the Participant’s Restricted Units and
Shares of Restricted Stock to lapse.

 

(b)    Adjustment, Conversion and Payment. In addition to the foregoing, no
later than 90 days after the date of Change in Control, the Committee (as
constituted prior to the date of Change in Control) shall provide, in its
discretion, for any of the following actions to apply to each Award that is
outstanding as of the date of Change in Control: (i) an adjustment to such Award
as the Committee deems appropriate to reflect such Change in Control; (ii) the
acquisition of such Award, or substitution of a new right therefor, by the
acquiring or surviving corporation after such Change in Control, or (iii) the
purchase of such Award, at the Participant’s request, for an amount of cash
equal to the amount that could have been attained upon the exercise or
redemption of such Award immediately prior to the Change in Control had such
Award been exercisable or payable at such time. Any payment made pursuant to
this Section 5.4(b) shall include the value of any Dividend Equivalents credited
with respect to such Award and accrued interest on such Dividend Equivalents.
The Committee may specify how an Award will be treated in the event of a Change
in Control either when the Award is granted or at any time thereafter.

 

5.5    Fractional Shares. No fractional Shares will be issued under the Plan.
Except as otherwise provided in Section 4.5(e), if a Participant acquires the
right to receive a fractional Share under the Plan, the Participant will
receive, in lieu of the fractional Share, a full Share as of the date of
settlement.

 

ARTICLE VI

AMENDMENT AND TERMINATION

 

6.1    Amendment. The Plan may be amended at any time and from time to time by
the Board without the approval of stockholders of the Company, except that no
material revision to the terms of the Plan will be effective until the amendment
is approved by the stockholders of the Company. A revision is “material” for
this purpose if, among other changes, it materially increases the number of
Shares that may be issued under the Plan (other than an increase pursuant to
Section 5.3 of the Plan), expands the types of Awards available under the Plan,
materially expands the class of persons eligible to receive Awards under the
Plan, materially extends the term of the Plan, materially decreases the Exercise
Price at which Stock Options or Stock Appreciation Rights may be granted,
reduces the Exercise Price of outstanding Stock Options or Stock Appreciation
Rights, or results in the replacement of outstanding Stock Options and Stock
Appreciation Rights with new Awards that have an Exercise Price that is lower
than the Exercise Price of the replaced Stock Options and Stock Appreciation
Rights. The Board may, in its discretion, increase the maximum dollar amount of
Deferred Stock Units that may be granted to a Director in any fiscal year and
the maximum number of Shares that may be granted to a Director in any fiscal
year pursuant to Stock Options, Stock Appreciation Rights and other Stock-Based
Awards. No amendment of the Plan made without the Participant’s written consent
may adversely affect any right of a Participant with respect to an outstanding
Award.

 

6.2    Termination. The Plan will terminate upon the earlier of the following
dates or events to occur:

 

(a)    the adoption of a resolution of the Board terminating the Plan; or

 

(b)    the day before the 10th anniversary of the adoption of the Plan by the
Company’s shareholder as described in Section 1.2.

 

No Awards will be granted under this Plan after it has terminated. The
termination of the Plan, however, will not alter or impair any of the rights or
obligations of any person under any Award previously granted under the Plan
without such person’s consent. After the termination of the Plan, any previously
granted Awards will remain in effect and will continue to be governed by the
terms of the Plan and the applicable Award Certificate.

 

ARTICLE VII

GENERAL PROVISIONS

 

7.1    Nontransferability of Awards. No Award under the Plan will be subject in
any manner to alienation, anticipation, sale, assignment, pledge, encumbrance or
transfer, and no other persons will otherwise acquire any rights

 

15

--------------------------------------------------------------------------------


 

therein, except as provided below.

 

(a)    Any Award may be transferred by will or by the laws of descent or
distribution.

 

(b)    The Committee may provide in the applicable Award Certificate that all or
any part of a Nonqualified Option or Shares of Restricted Stock may, subject to
the prior written consent of the Committee, be transferred to a family member.
For purposes of this subsection (b), “family member” includes any child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law of the Participant, including
adoptive relationships, any person sharing the Participant’s household (other
than a tenant or employee), a trust in which these persons have more than fifty
percent of the beneficial interest, a foundation in which these persons (or the
Participant) control the management of assets, and any other entity in which
these persons (or the Participant) own more than fifty percent of the voting
interests.

 

Any transferred Award will be subject to all of the same terms and conditions as
provided in the Plan and the applicable Award Certificate. The Participant or
the Participant’s estate will remain liable for any withholding tax that may be
imposed by any federal, state or local tax authority. The Committee may, in its
discretion, disallow all or a part of any transfer of an Award pursuant to this
subsection (b) unless and until the Participant makes arrangements satisfactory
to the Committee for the payment of any withholding tax. The Participant must
immediately notify the Committee, in the form and manner required by the
Committee, of any proposed transfer of an Award pursuant to this subsection (b).
No transfer will be effective until the Committee consents to the transfer in
writing.

 

(c)    Except as otherwise provided in the applicable Award Certificate, any
Nonqualified Stock Option transferred by a Participant pursuant to this
subsection (c) may be exercised by the transferee only to the extent that the
Award would have been exercisable by the Participant had no transfer occurred.
The transfer of Shares upon exercise of the Award will be conditioned on the
payment of any withholding tax.

 

(d)    Restricted Stock may be freely transferred after the restrictions lapse
or are satisfied and the Shares are delivered, provided, however, that
Restricted Stock awarded to an affiliate of the Company may be transferred only
pursuant to Rule 144 under the Securities Act, or pursuant to an effective
registration for resale under the Securities Act. For purposes of this
subsection (d), “affiliate” will have the meaning assigned to that term under
Rule 144.

 

(e)    In no event may a Participant transfer an Incentive Stock Option other
than by will or the laws of descent and distribution.

 

7.2    Withholding of Taxes. The Committee, in its discretion, may satisfy a
Participant’s tax withholding obligations by any of the following methods or any
method as it determines to be in accordance with the laws of the jurisdiction in
which the Participant resides, has domicile or performs services.

 

(a)    Stock Options and Stock Appreciation Rights. As a condition to the
delivery of Shares pursuant to the exercise of a Stock Option or Stock
Appreciation Right, the Committee may require that the Participant, at the time
of exercise, pay to the Company by cash, certified check, bank draft, wire
transfer or postal or express money order an amount sufficient to satisfy any
applicable tax withholding obligations. The Committee may also, in its
discretion, accept payment of tax withholding obligations through any of the
Exercise Price payment methods described in Section 4.3(d).

 

(b)    Other Awards Payable in Shares. The Participant shall satisfy the
Participant’s tax withholding obligations arising in connection with the release
of restrictions on Restricted Units, Restricted Stock and other Stock-Based
Awards by payment to the Company in cash or by certified check, bank draft, wire
transfer or postal or express money order, provided that the format is approved
by the Company or a designated third-party administrator. However, subject to
any requirements of applicable law, the Company may also satisfy the
Participant’s tax withholding obligations by other methods, including selling or
withholding Shares that would otherwise be available for delivery, provided that
the Board or the Committee has specifically approved such payment method in
advance.

 

16

--------------------------------------------------------------------------------


 

(c)    Cash Awards. The Company may satisfy a Participant’s tax withholding
obligation arising in connection with the payment of any Award in cash by
withholding cash from such payment.

 

7.3    Special Forfeiture Provision. The Committee may, in its discretion,
provide in an Award Certificate that the Participant may not, within two years
of the Participant’s Termination of Employment with the Company, enter into any
employment or consultation arrangement (including service as an agent, partner,
stockholder, consultant, officer or director) with any entity or person engaged
in any business in which the Company or any Subsidiary is engaged without prior
written approval of the Committee if, in the sole judgment of the Committee, the
business is competitive with the Company or any Subsidiary or business unit or
such employment or consultation arrangement would present a risk that the
Participant would likely disclose Company proprietary information (as determined
by the Committee). If the Committee makes a determination that this prohibition
has been violated, the Participant (i) will forfeit all rights under any
outstanding Stock Option or Stock Appreciation Right that was granted subject to
the Award Certificate and will return to the Company the amount of any profit
realized upon an exercise of all Awards during the period, as the Committee
determines and sets forth in the Award Certificate, beginning no earlier than
six months prior to the Participant’s Termination of Employment, and (ii) will
forfeit and return to the Company any Annual Performance Bonuses, Performance
Units, Shares of Restricted Stock, Restricted Units (including any credited
Dividend Equivalents), Deferred Stock Units, and other Stock-Based Awards that
are outstanding on the date of the Participant’s Termination of Employment,
subject to the Award Certificate, and have not vested or that became vested and
remain subject to this Section 7.3 during a period, as the Committee determines
and sets forth in the Award Certificate, beginning no earlier than six months
prior to the Participant’s Termination of Employment.

 

7.4    No Implied Rights. The establishment and operation of the Plan, including
the eligibility of a Participant to participate in the Plan, will not be
construed as conferring any legal or other right upon any Director for any
continuation of directorship or any Employee for the continuation of employment
through the end of any Performance Cycle or other period. The Company expressly
reserves the right, which may be exercised at any time and in the Company’s sole
discretion, to discharge any individual or treat him or her without regard to
the effect that discharge might have upon him or her as a Participant in the
Plan.

 

7.5    No Obligation to Exercise Awards. The grant of a Stock Option or Stock
Appreciation Right will impose no obligation upon the Participant to exercise
the Award.

 

7.6    No Rights as Stockholders. A Participant who is granted an Award under
the Plan will have no rights as a stockholder of the Company with respect to the
Award unless and until certificates for the Shares underlying the Award are
registered in the Participant’s name and (other than in the case of Restricted
Stock) delivered to the Participant. The right of any Participant to receive an
Award by virtue of participation in the Plan will be no greater than the right
of any unsecured general creditor of the Company.

 

7.7    Indemnification of Committee. The Company will indemnify, to the fullest
extent permitted by law, each person made or threatened to be made a party to
any civil or criminal action or proceeding by reason of the fact that the
person, or the executor or administrator of the person’s estate, is or was a
member of the Committee or a delegate of the Committee.

 

7.8    No Required Segregation of Assets. Neither the Company nor any Subsidiary
will be required to segregate any assets that may at any time be represented by
Awards granted pursuant to the Plan.

 

7.9    Nature of Payments. All Awards made pursuant to the Plan are in
consideration of services for the Company or a Subsidiary. Any gain realized
pursuant to Awards under the Plan constitutes a special incentive payment to the
Participant and will not be taken into account as compensation for purposes of
any other employee benefit plan of the Company or a Subsidiary, except as the
Committee otherwise provides. The adoption of the Plan will have no effect on
Awards made or to be made under any other benefit plan covering an employee of
the Company or a Subsidiary or any predecessor or successor of the Company or a
Subsidiary.

 

7.10    Securities Law Compliance. Awards under the Plan are intended to satisfy
the requirements of Rule 16b-3 under the Exchange Act. If any provision of this
Plan or any grant of an Award would otherwise frustrate or conflict with this
intent, that provision will be interpreted and deemed amended so as to avoid
conflict. No Participant will be entitled to a grant, exercise, transfer or
payment of any Award if the grant, exercise, transfer or payment would violate
the provisions of the Sarbanes-Oxley Act of 2002 or any other applicable law.

 

17

--------------------------------------------------------------------------------


 

7.11    Section 409A Compliance. To the extent the Committee determines that any
Award granted under the Plan is subject to Section 409A of the Code, the Award
Certificate evidencing such Award will incorporate the terms and conditions
required by Section 409A of the Code. To the extent applicable, the Plan and the
Award Certificate will be interpreted in accordance with Section 409A of the
Code and Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the Effective Date. Notwithstanding any
provision of the Plan, in the event that following the Effective Date the
Committee determines that any Award may be subject to Section 409A of the Code,
the Committee may adopt such amendments to the Plan and/or the applicable Award
Certificate or adopt policies and procedures or take any other action or
actions, including an action or amendment with retroactive effect, that the
Committee determines is necessary or appropriate to (i) exempt the Award from
the application of Section 409A of the Code or (ii) comply with the requirements
of Section 409A of the Code.

 

7.12    Governing Law, Severability. The Plan and all determinations made and
actions taken under the Plan will be governed by the law of Bermuda and
construed accordingly. If any provision of the Plan is held unlawful or
otherwise invalid or unenforceable in whole or in part, the unlawfulness,
invalidity or unenforceability will not affect any other parts of the Plan,
which parts will remain in full force and effect.

 

18

--------------------------------------------------------------------------------
